Title: To Benjamin Franklin from Samuel Chase, 20 December 1783
From: Chase, Samuel
To: Franklin, Benjamin


          
            
              My Dear Sir
              London. 20th December 1783.
            
            I did Myself the Honour of writing You from this City, on the 18 of September, and on the 8 of November. I inclosed Papers on two Subjects, the first concerning the loss of a Ship from the Misconduct of the Commander of a french frigate, the other relating to a young Lady of Annapolis. I took the liberty to request your advice & Assistance. Both my letters were sent in the Dispatches from the Ministry here to the Minister at Paris, and therefore I flattered Myself they would come safe to your Hands. I begin to fear some Accident. I am unwilling to take up any Part of your time, which can be so much more usefully employed but I know not to whom I can apply who can render Me so much good Service and advice. If your Attention cannot be spared to the Consideration of either of the Subjects, I beg the favour of You to inform Me if my letters are received, and the Papers inclosed safe.
            
            You will hear of the Dismission of the late Ministry, before this reaches You. Mr Pitt is prime Minister. No other Appointment is fixed. Lord Temple will certainly be one of the Secretaries of State. Lords Camden, Gower, and Thurlow, with the Dukes of Richmond & Rutland, will be Part of the new Arrangement. Lord Shelburne is rejected by all.
            I beg You to accept my warmest Wishes for your Health and Happiness.
            Your Affectionate and Obedt. Servt
            
              Sam. Chase.
            
          
          
            You will be pleased to direct to Me at Mr Deards. Dover Street. Piccadilly.
          
         
          Addressed: His Excellency / Benjamin Franklin Esqr / Minister of the united States / of America / Paris—
          Notation: Chase Mr. Samuel, London 20 Decr. 1783.—
        